internal_revenue_service number release date index number ------------------------ -------------------- ------------------------------------ -------------------------- ------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-130652-05 date march legend legend taxpayer trust date date -------------------------- year year year year year year policy law firm dear ---------------- ------------------------------------------------- -------------------------------------------------------------- ------------------------ ------- ------- ------- ------- ------- ------- ------------------------------------------------------------------- -------------------------------------- this letter is in response to a letter dated date and prior correspondence from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of taxpayer’s generation-skipping_transfer gst tax exemption and other relief the facts and representations submitted are summarized as follows on date taxpayer as grantor established an irrevocable_trust trust for the benefit of her children and descendants of her children in year taxpayer transferred cash and other assets to trust taxpayer timely filed united_states gift and generation-skipping_transfer_tax return form_709 reporting the transfers however plr-130652-05 with respect to making an allocation of gst_exemption with respect to the transfers schedule c part of form_709 gst_exemption reconciliation line indicates that a specified amount of gst_exemption is being allocated to the transfer this amount should have been properly entered on line rather than line further a notice of allocation of gst_exemption containing the information required under sec_26 b i was not filed with the return on date taxpayer filed an amended form_709 for year that reported a reduced value with respect to certain assets transferred to trust on schedule c part line of the amended form_709 a reduced_amount of gst_exemption was allocated to the transfer reflecting the revised valuation of the transferred assets this amount should have been entered on line rather than line further a notice of allocation of gst_exemption was not filed with the amended_return in year taxpayer transferred cash and other assets to trust including policy a life_insurance_policy on taxpayer’s life taxpayer timely filed form_709 for year however the return failed to report the transfer of policy to trust regarding the allocation of gst_exemption with respect to the transfers that were reported schedule c part of form_709 line indicates that a specified amount of gst_exemption equal to the value of the assets reported on the return is being allocated to the transfers this amount should have been properly entered on line rather than line further a notice of allocation of gst_exemption was not filed with the return on date taxpayer filed an amended form_709 for year that reported a reduced value with respect to certain assets transferred to trust that had previously been reported on the year form_709 on schedule c part line of the amended form_709 a reduced_amount of gst_exemption was allocated to the transfer reflecting the revised valuation of the transferred assets this amount should have been entered on line rather than line further a notice of allocation of gst_exemption was not filed with the amended_return finally the amended_return did not report the transfer of policy to trust in year taxpayer transferred cash and other assets to trust taxpayer timely filed form_709 reporting the transfers however regarding the allocation of gst_exemption with respect to the transfers schedule c part of form_709 line indicates that a specified amount of gst_exemption is being allocated to the transfer this amount should have been properly entered on line rather than line further a notice of allocation of gst_exemption was not filed with the return in year sec_4 and taxpayer transferred cash to trust and timely filed form sec_709 reporting the transfers in each year regarding allocation of gst_exemption with respect to the transfers on the form sec_709 filed for year sec_4 and schedule c part of form_709 line correctly indicates that a specified amount of gst_exemption is plr-130652-05 being allocated to the transfer however a notice of allocation of gst_exemption was not filed with the year and returns taxpayer requests the following rulings the allocation of taxpayer’s gst_exemption to her gifts to trust in years substantially complied with the requirements for making an allocation of gst_exemption to trust any allocation by taxpayer of her gst_exemption to trust that as currently reflected on her form sec_709 would otherwise exceed the amount necessary to obtain an inclusion_ratio of zero with respect to trust be deemed void the requirements of sec_301_9100-3 have been satisfied and taxpayer is granted a reasonable extension of time to allocate an appropriate amount of her remaining gst_exemption to the transfer of policy to trust effective as of the date of the transfer the allocations made by taxpayer are to be effective as of the dates of the transfers to trust and the gift_tax value of the transfers to trust will be used in determining the inclusion_ratio with respect to trust sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2631 provides that for purposes of determining the inclusion_ratio skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any allocation by an individual of his or her gst sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation except as sec_2642 provides that in determining whether to grant relief under sec_2642 provides generally that the secretary shall by regulation plr-130652-05 provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides generally that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 sec_301_9100-3 provides that in general requests for extensions of time notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-130652-05 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election years the taxpayer did not literally comply with the instructions to form_709 or the requirements in the regulations for making an allocation of gst_exemption however literal compliance with the procedural instructions to make an election is not always required elections may be treated as effective where the taxpayer complied with the essential requirements of a regulation or of the instructions to the applicable form even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 by taxpayer for years to constitute substantial compliance with the requirements for making a timely allocation with respect to each return accordingly we conclude that taxpayer made timely allocations on the gift_tax returns filed for years year in the amounts specified on those returns these allocations are therefore effective as of the date of the respective transfers to trust and the inclusion_ratio of trust will be determined based on the value of the transfers as determined for federal gift_tax purposes and the amount of exemption allocated to trust we conclude that there is sufficient information provided on the form sec_709 filed in the present case with regard to the allocations made on the returns filed for further we conclude that with respect to the amounts allocated on the year and year gift_tax returns as originally filed to the extent the amount of gst_exemption allocated by taxpayer on those returns exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to trust such excess allocation is void see sec_26_2632-1 regarding the year transfer of policy to trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the a supplemental form_709 should be filed for year reporting the transfer of plr-130652-05 date of this letter to make an allocation of her available gst_exemption to trust with respect to the year transfer of policy to trust policy and allocating the appropriate amount of additional gst_exemption the supplemental form_709 should include a notice of allocation properly allocating the additional_amount of exemption to trust the allocation will be effective as of the date of the transfer of policy to trust and the inclusion_ratio of trust will be determined based on the value of policy as determined for federal gift_tax purposes and the amount of exemption allocated to trust a copy of this letter should be attached to the supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio copies are included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and pursuant to the power_of_attorney on file with this office this letter is being sent to the taxpayer's representative the rulings are directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
